Citation Nr: 0836141	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-33 468	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than October 6, 2003 
for the assignment of a 50 percent disability rating for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel






INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals on 
appeal of a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

Upon review of this case, it would appear that the veteran 
seeks entitlement to increased ratings for service-connected 
post-traumatic stress disorder, hearing loss, and early 
diabetic cataracts of both eyes, as well as service 
connection for a disorder characterized by an irregular 
heartbeat.  Inasmuch as those issues have not been developed 
or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.


FINDING OF FACT

On September 25, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


